Cole, Judge:
The issues involved in these appeals for reappraisement of wool wearing apparel are concededly the same as those decided in United States v. Alfred Dunhill of London, Inc., 32 C. C. P. A. 187, C. A. D. 305, the record in which case has been incorporated herein by consent of the parties.
United States v. Alfred Dunhill of London, Inc., supra, found cost of production, section 402 (f) of the Tariff Act of 1930 (19 U. S. C. 1940 ed. § 1402 (f)), to be the proper basis for appraisement, and held that the so-called British purchase tax described in the law of the United Kingdom entitled, “Finance (No. 2) Act. 1940 3 & 4. Geo. 6 Ch. 48.”, was not an item to be included in the “usual general expenses” contemplated within subdivision (2) of section 402 (f), supra, and therefore not to be calculated in determining such statutory value.
*415On the agreement of counsel — set forth in the stipulation of submission filed August 6, 1945 — that the several elements entering into the statutory cost of production of the items in question is equal to the appraised value thereof, less the additions made by the importer on entry because of advances by the appraiser in similar cases, 1 hold such values to be the cost of production, section 402 (f), supra, which I find to be the proper basis for appraisement, of the instant merchandise.
Judgment will be rendered accordingly.